                                                              HONORABLE RICARDO S. MARTINEZ
 1

 2

 3

 4

 5

 6
                            IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9   JENNIFER DOMINICCI,                                  Case No.: 2:18-cv-1746
10                          Plaintiff,                    STIPULATION AND ORDER FOR
                                                          DISMISSAL
11          v.
12   JACK HENRY & ASSOCIATES, INC.,
13                          Defendant.
14                                            STIPULATION
15          IT IS HEREBY STIPULATED AND AGREED by and between the parties, through their
16   counsel of record, that all of plaintiff’s claims against defendants should be dismissed pursuant
17   to FRCP 41(a)(1)(A) with prejudice and without any costs or attorneys’ fees to either party. The
18   parties request that the Court enter the Order below consistent with this stipulation.
19   Stipulated and agreed this 1st day of July, 2019.
20

21    By: s/ Aaron V. Rocke                              By: s/ Sherry Talton (approval to sign by email)
         Aaron V. Rocke, WSBA No. 31525                  Sherry Talton, WSBA No. 42780
22       Rocke | Law Group, PLLC                         Barry Alan Johnsrud, WSBA No. 21952
         101 Yesler Way, Suite 603                       Jackson Lewis P.C.
23       Seattle, WA 98104                               520 Pike Street, Suite 2300
         Telephone: (206) 652-8670                       Seattle, WA 98101
24       Fax: (206) 452-5895                             Telephone: (206) 405-0404
         Email: aaron@rockelaw.com                       Fax: (206) 405-4450
25       Attorney for Plaintiff                          E-mail: sherry.talton@jacksonlewis.com
                                                         Email: barry.johnsrud@jacksonlewis.com
26                                                       Attorneys for Defendant

      STIPULATION AND ORDER FOR                                             ROCKE | LAW Group, PLLC
      DISMISSAL – Page 1                                                      101 Yesler Way, Suite 603
                                                                                     Seattle, WA 98104
                                                                                         (206) 652-8670
 1                                                  ORDER

 2           THIS MATTER comes before the Court upon the parties’ stipulation that all of plaintiff’s

 3   claims against defendant should be dismissed. The Court has considered the parties’ stipulated

 4   motion and the materials contained in the Court’s file.

 5           Based on the foregoing Stipulation, IT IS HEREBY ORDERED that all of plaintiff’s

 6   claims against defendants are dismissed with prejudice and without assessment by the Court of

 7   costs or attorneys’ fees to either party.

 8           Dated this 8 day of July 2019.

 9

10                                                  A
                                                    RICARDO S. MARTINEZ
11                                                  CHIEF UNITED STATES DISTRICT JUDGE

12
     Presented by:
13   ROCKE | LAW Group, PLLC
14
     s/ Aaron V. Rocke
15   Aaron V. Rocke, WSBA No. 31525
     Rocke Law Group, PLLC
16   101 Yesler Way, Suite 603
     Seattle, WA 98104
17   Telephone: (206) 652-8670
     Fax: (206-452-5895
18   Email: aaron@rockelaw.com
     Attorney for Plaintiff
19

20   Approved as to form;
     Notice of presentation waived by:
21

22   s/ Sherry Talton (approval to sign by email)
     Sherry Talton, WSBA No. 42780
23   Barry Alan Johnsrud, WSBA No. 21952
     Jackson Lewis P.C.
24   520 Pike Street, Suite 2300
     Seattle, WA 98101
25   Telephone: (206) 405-0404
     Fax: (206) 405-4450
26   E-mail: sherry.talton@jacksonlewis.com
     Email: barry.johnsrud@jacksonlewis.com
     Attorneys for Defendant
      STIPULATION AND ORDER FOR                                         ROCKE | LAW Group, PLLC
      DISMISSAL – Page 2                                                  101 Yesler Way, Suite 603
                                                                                 Seattle, WA 98104
                                                                                     (206) 652-8670
